Annual Shareholder Meeting Results: The Funds held their joint annual meeting of shareholders on July 19, 2012. Shareholders voted as indicated below: Affirmative Withheld Authority AllianzGI Equity & Convertible Income: Re-election of James A. Jacobson – Class II to serve until the Annual Meeting for the 2015-2016 fiscal year Re-election of John C. Maney†– Class II to serve until the Annual Meeting for the 2015-2016 fiscal year Deborah A. DeCotis, Bradford K. Gallagher, Hans W. Kertess, William B. Ogden, IV, and Alan Rappaport continue to serve as Trustees. † Interested Trustee
